IT IS ORDERED by this court that Elliott Ray Kelley, Attorney Registration No. 0009587, last known address in Cleveland, Ohio, be, and hereby is, reinstated to the practice of law in the state of Ohio. It is further ordered that respondent’s motion for acceptance of continuing legal education credits be, and hereby is, dismissed as moot.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
For earlier case, see Cleveland Bar Assn. v. Kelley (1994), 71 Ohio St.3d 147, 642 N.E.2d 613.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.